MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                   FILED
this Memorandum Decision shall not be                                Jul 13 2016, 9:39 am

regarded as precedent or cited before any                                CLERK
                                                                     Indiana Supreme Court
court except for the purpose of establishing                            Court of Appeals
                                                                          and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Ronald J. Moore                                          Gregory F. Zoeller
Richmond, Indiana                                        Attorney General of Indiana

                                                         Lyubov Gore
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Kore Buchanan,                                           July 13, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         89A01-1511-CR-1900
        v.                                               Appeal from the Wayne Superior
                                                         Court
State of Indiana,                                        The Honorable Charles K. Todd,
Appellee-Plaintiff.                                      Jr.
                                                         Trial Court Cause No.
                                                         89D01-1408-MR-3



Altice, Judge.


                                          Case Summary




Court of Appeals of Indiana | Memorandum Decision 89A01-1511-CR-1900 | July 13, 2016         Page 1 of 14
[1]   Following a jury trial, Kore Buchanan was convicted of Murder, a felony, and

      sentenced to sixty years with two years suspended to probation. On appeal,

      Buchanan presents a single challenge to his sentence, which we restate as the

      following two:


                 1. Did the trial court abuse its discretion in identifying
                 aggravating and mitigating circumstances?


                 2. Is the sentence imposed inappropriate in light of the nature of
                 the offense and character of the offender?


[2]   We affirm.


                                           Facts & Procedural History


[3]   Sixteen-year-old Buchanan1 and seventeen-year-old C.W. were friends since

      childhood. On May 17, 2014, Buchanan became very angry at C.W. after

      being told about an alleged incident between C.W. and another mutual friend.

      Later that night, Buchanan and Deandre Plant met up with Michael Pruitt,

      David Maish, and Maish’s girlfriend at Pruitt’s house. Buchanan started

      talking to Plant about retaliating against C.W. Buchanan stated that he would

      “handle his business” and talked about “beating [C.W.’s] ass” and killing him.

      Transcript at 433, 434. Buchanan and Plant then formulated a plan to kill C.W.




      1
          At the time of the events described herein, Buchanan was one month shy of his seventeenth birthday.


      Court of Appeals of Indiana | Memorandum Decision 89A01-1511-CR-1900 | July 13, 2016             Page 2 of 14
[4]   At Buchanan’s request, Pruitt retrieved five aluminum bats from under his

      porch and then joined the others who had gone next door to Maish’s house.

      Pruitt and Maish wiped down the bats to remove any fingerprints that were on

      them and then Maish gave Buchanan and Plant latex gloves to “cover up their

      fingerprints.” Id. at 531. Maish then proceeded to show Buchanan and Plant

      ways in which to conceal the baseball bats in the jacket sleeves or in the front of

      their pants.


[5]   Buchanan and Plant concealed the bats and left Maish’s house. Pruitt followed

      closely behind them to serve as a lookout. On their way to get C.W., Buchanan

      and Plant hid their bats in an alley. Buchanan and Plant then went and woke

      C.W. and got him to leave with them. As the three were walking down the

      street, Buchanan and Plant convinced C.W. to go into the alley where they had

      hidden their bats under the guise of needing to urinate. Pruitt stood watch at

      the end of the alley to alert Buchanan and Plant if anyone came by.


[6]   As C.W. was urinating, Buchanan hit him in the head with a baseball bat.

      Plant proceeded to hit C.W. in the face with the second baseball bat. C.W.

      repeatedly screamed for “help” and “plead[ed] with them to stop.” Id. at 453.

      Buchanan and Plant ignored C.W.’s pleas and continued beating him with the

      bats for about five minutes. C.W. was hit at least seventeen separate times in

      the face and head, causing numerous skull fractures and brain hemorrhages.

      C.W. also sustained contusions on his leg and a fracture to his hand from trying

      to protect himself. The alley was covered in C.W.’s blood, with blood splatter

      that reached a height of six feet and a width of twenty-one feet. C.W. died as a

      Court of Appeals of Indiana | Memorandum Decision 89A01-1511-CR-1900 | July 13, 2016   Page 3 of 14
      result of massive head injuries caused by multiple blunt force trauma to his

      head.


[7]   Afterward, Buchanan and Plant rejoined Pruitt and repeatedly boasted “it’s

      done.” Id. The three left C.W.’s body lying in the alley. As they walked away

      from the alley, Buchanan suggested that they dispose of the bats in an

      abandoned garage. They then returned to Maish’s house, where Buchanan and

      Plant continued to boast about killing C.W. Buchanan and Plant were covered

      with blood, so they each showered and changed clothes. Pruitt hid the clothing

      in a garbage bag in Maish’s basement. Some clothing was later burned in a fire

      pit in the back yard.


[8]   As the night went on, Buchanan, Plant, and Pruitt continued discussing with

      several friends how they had killed C.W. in the alley. They stated that they

      struck C.W. with the bats “like 40 times.” Id. at 682. At some point, Pruitt,

      Plant, and Maish went back to the alley to see if C.W. was still alive. After

      finding that C.W. had no pulse, Pruitt took off C.W.’s shoes, which he later

      disposed of in a dumpster. Buchanan, Plant, Pruitt, and Maish talked about

      burning C.W.’s body “to get rid of the evidence.” Id. at 561. They also decided

      their alibi would be that they were together all night and planned to take

      pictures and post them on Facebook as proof.


[9]   The group then spent the rest of the night hanging out. Buchanan behaved

      normally after the murder and even joked that C.W. would “see his baby




      Court of Appeals of Indiana | Memorandum Decision 89A01-1511-CR-1900 | July 13, 2016   Page 4 of 14
       Jesus.” Id. at 563. Buchanan also stated that he “kinda” felt bad about what he

       had done, but that he “wouldn’t go back and change it.” Id. at 739.


[10]   Around 8 a.m. on May 18, 2014, Alan Garrod found C.W.’s body in the alley

       and called 911. Later that morning, Buchanan called his then-girlfriend and

       told her that he “needed to get out of town,” but did not elaborate as to why.

       Id. at 726. A few days later, Buchanan talked to his girlfriend a second time

       and told her the details of what happened to C.W. In the weeks that followed

       C.W.’s murder, Buchanan contacted a relative of C.W.’s and threatened that

       there would be a “bang out” or shooting if she told the police where he was

       hiding out. Id. at 424. Because Buchanan persisted in making threats against

       C.W.’s relative, she eventually told police where he was located.


[11]   On August 25, 2014, the State charged Buchanan with murder, a felony.

       A four-day jury trial commenced on September 28, 2015, at the conclusion of

       which the jury found Buchanan guilty as charged. The trial court held a

       sentencing hearing on October 21, 2015, during which Buchanan presented

       evidence and the victim’s father testified as the victim’s representative. The trial

       court sentenced Buchanan to sixty years with two years suspended to

       probation. Buchanan now appeals. Additional facts will be provided where

       necessary.


                                           Discussion & Decision


[12]   We begin by noting that Buchanan frames the issue on appeal as a single

       challenge regarding the appropriateness of his sentence. Although Buchanan

       Court of Appeals of Indiana | Memorandum Decision 89A01-1511-CR-1900 | July 13, 2016   Page 5 of 14
       provides us with the standard of review for challenges made to the

       appropriateness of a sentence, his argument is entirely focused on whether the

       trial court abused its discretion in identifying aggravating and mitigating

       circumstances. As our Supreme Court has made clear, inappropriate sentence

       and abuse of discretion claims are to be analyzed separately. See Anglemyer v.

       State, 868 N.E.2d 482, 491 (Ind. 2007), clarified on reh’g, 875 N.E.2d 218 (Ind.

       2007). Here, Buchanan makes no argument relating to the nature of the

       offense and the character of the offender for purposes of an Ind. Appellate Rule

       7(B) argument. Where a defendant fails to develop an independent argument to

       support an inappropriate sentence claim, the defendant waives the issue for

       review. See Allen v. State, 875 N.E.2d 783, 788 n.8 (Ind. Ct. App. 2007).

       Waiver notwithstanding, we will address the independent sentencing arguments

       separately.


                                            1. Abuse of Discretion


[13]   Buchanan argues that the trial court abused its discretion in considering his

       history of delinquent activity as an aggravating circumstance. Buchanan also

       argues that the trial court failed to afford sufficient mitigating weight to his age

       at the time of the murder, his difficult childhood, and his mental illness.


[14]   Sentencing decisions rest within the sound discretion of the trial court and are

       reviewed on appeal for an abuse of discretion. Anglemyer, 868 N.E.2d at 490.

       An abuse of discretion occurs if the decision is clearly against the logic and

       effect of the facts and circumstances before the court, or the reasonable,


       Court of Appeals of Indiana | Memorandum Decision 89A01-1511-CR-1900 | July 13, 2016   Page 6 of 14
       probable, and actual deductions to be drawn therefrom. Id. at 490. A trial

       court may be found to have abused its discretion by (1) failing to enter a

       sentencing statement; (2) entering a sentencing statement that includes reasons

       not supported by the record; (3) entering a sentencing statement that omits

       reasons clearly supported by the record and advanced for consideration; or (4)

       entering a sentencing statement that includes reasons that are improper as a

       matter of law. Id. at 490-91. Because a court may impose any sentence

       authorized by statute “regardless of the presence or absence of aggravating

       circumstances or mitigating circumstances,” a trial court is no longer obligated

       to weigh aggravating and mitigating factors against each other when imposing a

       sentence. See Richardson v. State, 906 N.E.2d 241, 243 (Ind. Ct. App. 2009)

       (citing Anglemyer, 868 N.E.2d at 491).


[15]   Buchanan first argues that the trial court abused its discretion in identifying his

       juvenile history of delinquent behavior as an aggravating circumstance.

       Specifically, Buchanan asserts that the trial court erroneously considered his

       delinquency adjudications in a prior cause as two separate felonies if committed

       by an adult when his reading of the record indicates that the two offenses

       merged into a single felony if committed by an adult. Buchanan also argues

       that the trial court erroneously found that he had violated probation even

       though such was never adjudicated.


[16]   A defendant’s criminal or juvenile history is a proper aggravating circumstance.

       Ind. Code § 35-38-1-7.1(a)(2); Williams v. State, 838 N.E.2d 1019, 1021 (Ind.

       2005). Here, Buchanan was only sixteen years old when he committed the

       Court of Appeals of Indiana | Memorandum Decision 89A01-1511-CR-1900 | July 13, 2016   Page 7 of 14
       instant offense and had already accumulated a significant juvenile history. The

       pre-sentence investigation report (PSI) and accompanying addendum indicate

       that in 2011, Buchanan had two referrals for criminal mischief and habitual

       disobedience of a parent, guardian, or custodian with no formal adjudication.

       That same year, Buchanan was adjudicated a delinquent for Class B felony

       burglary and Class D felony theft, if committed by an adult. He was sentenced

       to two years of juvenile probation, but violated that probation by being arrested

       for intimidation. After Buchanan was placed in a juvenile detention center, he

       again intimidated and assaulted a staff member. As a result of that conduct,

       petitions for modification were filed alleging that he committed Class A

       misdemeanor intimidation and Class D felony intimidation. Buchanan

       admitted to the allegations.


[17]   At the start of the sentencing hearing in this case, the trial court thoroughly

       reviewed Buchanan’s history with him, explicitly presenting the details as set

       forth above. Buchanan assured the trial court that each part of his juvenile

       history, as represented, was accurate, including that he had two prior

       adjudications. The record does not support Buchanan’s claim that he had only

       one juvenile adjudication. Even if it were the case that Buchanan’s criminal

       history consisted of only one adjudication for Class B felony burglary, such

       would be sufficient to support his criminal history as an aggravating

       circumstance. The trial court did not abuse its discretion in identifying

       Buchanan’s history of delinquent activity to be an aggravating circumstance.




       Court of Appeals of Indiana | Memorandum Decision 89A01-1511-CR-1900 | July 13, 2016   Page 8 of 14
[18]   To the extent that Buchanan challenges the weight the trial court afforded to

       such aggravator, his argument fails. The relative weight assigned to proper

       aggravating circumstances is not subject to review for an abuse of discretion. 2

       Anglemyer, 868 N.E.2d at 491.


[19]   Next, Buchanan argues the trial court did not afford sufficient mitigating weight

       to his young age at the time of the murder. He challenges the trial court’s

       determination that the mitigating weight of his young age was “somewhat

       tempered with the nature of the . . . act committed in this particular case.”

       Transcript at 921. As noted above, the trial court no longer has an obligation to

       weigh aggravating and mitigating circumstances and cannot be found to have

       abused its discretion based on the weight it assigned to such circumstances. See

       Anglemyer, 868 N.E.2d at 491. Furthermore, the trial court was not obligated to

       weigh or credit the mitigating circumstances in the manner Buchanan

       suggested. Harlan v. State, 971 N.E.2d 163, 170 (Ind. Ct. App. 2012).

       Buchanan has not established an abuse of discretion.


[20]   With regard to Buchanan’s childhood, the court acknowledged that “by no

       means did Mr. Buchanan have what would be considered an ideal upbringing,”

       but explained that to the extent it was mitigating, it was “minimal in nature.”

       Transcript at 922. The trial court further explained that it found no correlation




       2
         In any event, we note that the trial court stated that it did not assign significant aggravating weight to
       Buchanan’s history and expressly stated that it afforded no aggravating weight to those offenses for which
       there was no clear disposition or adjudication.

       Court of Appeals of Indiana | Memorandum Decision 89A01-1511-CR-1900 | July 13, 2016               Page 9 of 14
       between his upbringing and the instant offense, and especially the manner in

       which the murder was carried out. The court’s determination in this regard is

       not subject to review for abuse of discretion.


[21]   Buchanan also asserts that the trial court abused its discretion in failing to

       identify and give significant mitigating weight to his mental illness. While the

       PSI indicates that in 2011, Buchanan was diagnosed with dysthymic disorder, a

       general anxiety disorder, oppositional defiant disorder with features of an

       anxiety disorder, and relational problems, Buchanan denied ever having been

       diagnosed with any specific mental illness and stated he has never been

       prescribed medications for mental health issues. The trial court was not

       obligated to make a finding regarding mental illness or explain why it did not

       find such to be significant. See Flickner v. State, 908 N.E.2d 270, 273 (Ind. Ct.

       App. 2009). In any event, we note there is conflicting evidence in the record

       with regard to whether Buchanan suffers from a mental illness. Buchanan has

       not established that this proffered mitigating factor is both significant and

       clearly supported by the record. See id. The trial court did not abuse its

       discretion.


                                         2. Inappropriate Sentence


[22]   Buchanan argues that the sixty-year sentence imposed by the trial court is

       inappropriate in light of the nature of the offense and character of the offender.

       Article 7, section 4 of the Indiana Constitution grants our Supreme Court the

       power to review and revise criminal sentences. See Knapp v. State, 9 N.E.3d


       Court of Appeals of Indiana | Memorandum Decision 89A01-1511-CR-1900 | July 13, 2016   Page 10 of 14
       1274, 1292 (Ind. 2014), cert. denied, 135 S. Ct. 978 (2015). Pursuant to App. R.

       7, our Supreme Court authorized this court to perform the same task. Cardwell

       v. State, 895 N.E.2d 1219, 1224 (Ind. 2008). Per App. R. 7(B), we may revise a

       sentence “if after due consideration of the trial court’s decision, the Court finds

       that the sentence is inappropriate in light of the nature of the offense and the

       character of the offender.” Inman v. State, 4 N.E.3d 190, 203 (Ind. 2014)

       (quoting App. R. 7). “Sentence review under Appellate Rule 7(B) is very

       deferential to the trial court.” Conley v. State, 972 N.E.2d 864, 876 (Ind. 2012).

       “Such deference should prevail unless overcome by compelling evidence

       portraying in a positive light the nature of the offense (such as accompanied by

       restraint, regard, and lack of brutality) and the defendant’s character (such as

       substantial virtuous traits or persistent examples of good character).” Stephenson

       v. State, 29 N.E.3d 111, 122 (Ind. 2015). Buchanan bears the burden on appeal

       of persuading us that his sentence is inappropriate. See Conley, 972 N.E.2d at

       876.


[23]   To assess the appropriateness of a sentence, we first look to the statutory range

       established for the classification of the relevant offense. Buchanan was

       convicted of murder, a felony. The advisory sentence for murder is fifty-five

       years, with a minimum and maximum sentence of forty-five and sixty-five

       years, respectively. Ind. Code § 35-50-2-3. Buchanan was sentenced to sixty

       years, with two years suspended.




       Court of Appeals of Indiana | Memorandum Decision 89A01-1511-CR-1900 | July 13, 2016   Page 11 of 14
[24]   As noted above, Buchanan failed to challenge his sentence with respect to his

       character and the nature of his offense. He has therefore waived his argument

       that his sentence is inappropriate. See Allen, 875 N.E.2d 788 n.8.


[25]   Waiver notwithstanding, it is evident that the gruesome nature of this crime

       supports the sentence imposed. Buchanan meticulously orchestrated the killing

       of his seventeen-year-old friend. In preparation, Buchanan engaged the help of

       three other friends to beat C.W. to death with baseball bats. Numerous steps

       were taken beforehand to ensure that no evidence of the crime would be found,

       including wiping down the baseball bats to remove fingerprints, the wearing of

       latex gloves, the concealment of the bats, and the use of Pruitt as a lookout.

       Buchanan then lured his unsuspecting, defenseless friend into an alley in the

       middle of the night and while C.W. was urinating, Buchanan and Plant began

       hitting C.W. in the head and face with baseball bats. They ignored C.W.’s

       pleas and continued to beat him. C.W. sustained numerous skull fractures and

       brain hemorrhages as well as bruising to his leg and a fractured hand from

       trying to protect himself. Buchanan and Plant were covered in C.W.’s blood

       and blood splatter at the scene covered an area six feet high and twenty-one feet

       wide. This was more than a murder by beating; it was a brutal, savage attack.


[26]   Buchanan’s conduct after the murder is equally as telling that the sentence

       imposed is not inappropriate. When Buchanan and Plant were finished, they

       simply walked away and left C.W. lying in the alley. Buchanan ensured that

       the bats and the bloody clothing were disposed of and he returned to his friend’s

       house to take a shower. Buchanan proceeded to boast about the murder

       Court of Appeals of Indiana | Memorandum Decision 89A01-1511-CR-1900 | July 13, 2016   Page 12 of 14
       throughout the night, participated in creating an alibi, and even discussed

       burning C.W.’s body. He also joked that C.W. was going to “see his baby

       Jesus.” Transcript at 563. After C.W.’s body was discovered, Buchanan took

       steps to avoid being located by the police and went so far as to threaten a

       relative of C.W.’s who knew where he was hiding out. The circumstances of

       the crime heavily support the sentence imposed.


[27]   Buchanan’s character also shows that the sentence imposed is not

       inappropriate. Although only sixteen years old at the time of the murder,

       Buchanan had already accumulated juvenile adjudications for burglary and

       theft and violated terms of probation by committing acts of intimidation. He

       had been expelled from school multiple times and eventually stopped attending

       altogether and did not pursue education or employment opportunities

       thereafter. Buchanan admitted that he began drinking alcohol at the age of

       eleven and that he began regularly drinking and using marijuana at thirteen

       years old. He also admitted that he had illegally experimented with

       prescription pills. Perhaps most telling of his character is that even after he

       murdered his best friend, Buchanan admitted that he “kinda” felt bad about

       what he had done, but that he “wouldn’t go back and change it.” Id. at 739.


[28]   Based on the foregoing, we conclude that Buchanan’s sixty-year sentence is not

       inappropriate.


[29]   Judgment affirmed.




       Court of Appeals of Indiana | Memorandum Decision 89A01-1511-CR-1900 | July 13, 2016   Page 13 of 14
Bailey, J. and Bradford, J., concur.




Court of Appeals of Indiana | Memorandum Decision 89A01-1511-CR-1900 | July 13, 2016   Page 14 of 14